UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1288



SHARON M. DAVERN,

                                              Plaintiff - Appellant,

          versus


CHARLESTON COUNTY SCHOOL DISTRICT,

                                              Defendant - Appellee,

          and


JUDY SHERMAN; AMORITA ESPIRITU,

                                                         Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-03-2217-2-18)


Submitted:   January 19, 2006               Decided:   April 6, 2006


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chalmers C. Johnson, Charleston, South Carolina, for Appellant.
Alice F. Paylor, Kevin R. Eberle, ROSEN, ROSEN & HAGOOD, L.L.C.,
Charleston, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              -2-
PER CURIAM:

            Sharon   Davern   appeals   the   district   court’s   decision

directing a verdict against her on her retaliation claim under

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et

seq.    Finding no error, we affirm.

            Davern was employed as a teacher by the Charleston County

School District from 2001 through 2003.         In the fall of 2001, she

complained to School District administrators about inappropriate

sexual and racist comments made by school employees.                 Davern

alleges that, as a result of her complaint, she suffered harassment

and retaliation, culminating in the School District’s refusal to

renew her employment contract at the end of the 2002-2003 school

year.

            Davern commenced an action in May 2003 in the Charleston

County Court of Common Pleas, seeking damages for violation of

Title VII and for breach of contract under South Carolina common

law.    The School District removed the case to federal court, and it

was tried to a jury on February 14-15, 2005.                 After Davern

presented her evidence, the School District moved for a directed

verdict on both causes of action.         The district court granted a

directed verdict on Davern’s retaliation claim but allowed her to

go forward on the breach-of-contract claim.          The jury rendered a

verdict in favor of the School District on the remaining breach-of-

contract claim.


                                   -3-
             On appeal, Davern challenges the district court’s ruling

that there was insufficient evidence to support a retaliation

claim.     The district court found that none of the School District

administrators who might have been responsible for the decision to

terminate    Davern’s    employment       --    the     Principal     and   Assistant

Principal,     as   well      as    the        School     District’s        Associate

Superintendent -- had any knowledge of her complaint and so could

not have acted in retaliation for her filing of it.

            Davern notes that a School District investigation of her

complaint    included    a   statement     by     her    Principal     denying    any

knowledge of racial discrimination at her school.                   Davern contends

that the Principal’s denial demonstrates that she had knowledge of

Davern’s    complaint.       But   the    evidence       does   not    support   that

inference.     The Principal had stated that she was unaware that

anyone had uttered “racial slurs.”             This does not demonstrate that

the Principal knew that Davern, or anyone else, had filed a

complaint alleging discriminatory activity.

            Accordingly, we affirm.            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                             AFFIRMED




                                         -4-